*419Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Disiento de los dos dictámenes emitidos por una mayo-ría del Tribunal en el caso de autos, que al fin se resuelve cinco años después de haberse presentado el recurso ante esta Curia.
Disiento, en primer lugar, del decreto de la mayoría del Tribunal en cuanto a cuál es la fecha determinante para la imposición de un arbitrio municipal de construcción. En mi criterio, esa fecha es aquella en que se otorga el contrato de construcción, y no la fecha en que se adjudica la subasta pública correspondiente. Es al otorgarse el contrato en sí que quedan definitivamente plasmadas las respectivas obligaciones de las partes respecto a la construcción de la obra contemplada. Se trata, evidentemente, de un evento más cierto que el de la adjudicación de la subasta en lo que respecta a los términos precisos y concretos de las obliga-ciones de las partes y, por ende, el más apropiado para la imposición del arbitrio.
Tampoco estoy de acuerdo con la decisión de la mayoría de que la notificación personal de una deficiencia contribu-tiva, que la Directora de Finanzas del Municipio de Caguas le hizo al recurrente, no es adecuada porque no se hizo por escrito y por correo certificado. Me parece que la mayoría, por puro fíat, impone aquí su apreciación sobre el medio más seguro para notificar, cuando la cuestión precisa a resolver era sólo si la notificación personal fue suficiente.
La disposición en cuestión, el Art. 15.002 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios Autónomos), 21 L.P.R.A. see. 4702, dispone, en lo pertinente, que “la acción judicial sólo podrá instarse dentro de los veinte (20) días siguientes a la fecha en que el acto ... administrativo se haya reali-*420zado o que la ... orden se haya ... comunicado a la parte querellante .... (Énfasis suplido.) Con arreglo a los térmi-nos claros y literales de esta disposición, parecería que la notificación personal, que hizo la funcionaría municipal en este caso, cumple con lo que dicha disposición requiere, de que la orden se haya comunicado a la parte querellante. Todo lo requerido es que la orden se comunique, y ello ocu-rrió aquí.
La mayoría del Tribunal no explica por qué una notifi-cación personal no cumple con el requisito de ley aludido de que la orden “se haya comunicado”. Se limita a señalar que dicha disposición no fija la manera específica en que se habrá de efectuar la notificación contemplada. Por ello, adopta, “por analogía”, el requisito de notificación formal que expresamente se dispone en otra ley, que trata sobre las contribuciones sobre la propiedad mueble que puede cobrar una nueva entidad pública conocida como el Centro de Recaudación de Ingresos Municipales (CRIM). De nuevo, la mayoría no explica satisfactoriamente por qué es pertinente tal “analogía”. Tampoco explica por qué no se acude a otras disposiciones de la propia Ley de Municipios Autónomos que tratan sobre la forma de efectuar notifica-ciones, como la del artículo subsiguiente al que aquí nos concierne, el Art. 15.003 (21 L.P.R.A. sec. 4703(a)), que ha-bla de notificar “en cualquier ... forma fehaciente recono-cida en derecho”; o la del Art. 6.006 (21 L.P.R.A. see. 4256), que señala que se dará por cumplido el requisito de pro-mulgar cualquier acto municipal “con la ... notificación ... por cualquier medio del acto municipal de que se trate ...”. En esencia, pues, la mayoría, por puro fíat, opta por reque-rir aquí la manera más rigurosa de efectuar una notifica-ción, sin tomar en cuenta la evidente intención legislativa de darle a los municipios autónomos bastante flexibilidad para efectuar sus actuaciones.
La actuación de la mayoría, claro está, estaría justifi-cada si por razones constitucionales la notificación en cues-*421tión tuviese que hacerse por escrito y por correo certificado. Pero no existe tal exigencia constitucional. Como surge de los propios precedentes citados por la mayoría, todo lo que el debido proceso de ley requiere es que la persona afectada pueda enterarse de la decisión que se ha tomado en su contra. Ello ocurrió aquí. La parte afectada se enteró de la decisión en su contra, debido a que se le notificó personalmente. La notificación personal puede no ser la manera más segura o formal de lograr el propósito de co-municar una decisión gubernamental, pero ello de por sí no significa que es jurídicamente deficiente.
Como la mayoría resuelve de otro modo, disiento.